Citation Nr: 0900533	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-39 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a low back disability secondary to 
service-connected right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA), Pittsburgh, Pennsylvania 
Regional Office (RO).

The request to reopen being granted herein, the issue of 
service connection for low back disability secondary to 
service-connected right knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	A claim of service connection for a low back disability 
secondary to service-connected right knee disability was 
previously denied by the RO in July 2003.

2.	Evidence received since July 2003 relates to unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disability secondary to 
service-connected right knee condition.


CONCLUSIONS OF LAW

1.	The July 2003 RO decision that denied service connection 
for a low back disability secondary to service-connected 
right knee disability is final.                   38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).

2.	New and material evidence sufficient to reopen the claim 
of service connection for a low back disability has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
request to reopen and the underlying claim for service 
connection.  However, the letter does not sufficiently 
provided the veteran with notice on what specific evidence 
was needed for the claim to be reopened to meet the notice 
requirements set out in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Nevertheless, in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim 
(reopening of the claim by the Board), any perceived lack of 
notice or development is not prejudicial.  See 38 U.S.C.A. §§ 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  

A July 2003 decision denying service connection for a back 
disability is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

The July 2003 RO decision denied service connection for low 
back disability as secondary to the service-connected 
disability of status post recurrent dislocation of the right 
patella based on the absence of evidence of a diagnosed 
lumbar spine disorder.  Evidence received subsequent to the 
July 2003 decision indicates that he has been diagnosed with 
lumbar degenerative disc disease (DDD).  The evidence also 
includes letters from a private physicians indicating their 
opinions that the veteran's service connected right knee 
disorder has "contributed to" and "affected" his low back 
disorder.  See letter from Dr. C. E. Spingola, dated July 
2006; and Dr. J. H. Nour, dated September 2006.  This 
evidence is new and material, in that it was previously not 
considered in the prior decision, it relates to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim, namely the existence of a low back disability 
secondary to service-connected right knee disability and it 
raises a reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.


ORDER

New and material evidence has been received; the claim for a 
low back disability secondary to service-connected right knee 
disability is reopened and, to that extent only, the appeal 
is granted.  


REMAND

The veteran was granted service connection for a right knee 
disability based on evidence that it was aggravated during 
active service.  See Ratings Decision, dated February 1975.  
Currently, the veteran is service connected for degenerative 
arthritis of the right knee and recurrent dislocation of the 
right patella at 20 and 30 percent disabling, respectively.  
See Rating Decision, dated July 2003.  

The veteran has submitted evidence from private medical 
examiners stating that "[the veteran's] back pain is 
directly related to the right knee injury" and that the 
veteran's "gait pattern abnormality is indeed a contributing 
factor to [his] back dysfunction"  See private medical 
opinions authored by Drs. J. H. Nour, dated September 2006, 
and C. E. Spingola, dated July 2006, respectively.  However, 
according to a September 2004 VA examiner, there was no 
evidence that the right knee disability caused the veteran's 
degenerative disc disease.  The examiner added that the 
veteran's antalgic gait, which resulted from the service 
connected right knee disability and the non-service connected 
left knee disorder "can exacerbate or aggravate the low back 
condition."  The examiner then stated that if further 
opinion was required an orthopedic specialist should be 
consulted.  See VA medical record, dated September 2004.  In 
March 2005, the same examiner was asked to provide an opinion 
on the degree of aggravation.  In response, the examiner 
stated that he had reviewed the September 2004 VA examination 
record and that he was unable to determine the degree of 
aggravation from the right knee disability.  Without resort 
to speculation, he stated that both knees caused the veteran 
to have a gait disturbance and added that there was "no 
evidence suggesting a secondary relationship."  See VA 
examination record, dated March 2005

In this case, based on the somewhat conflicting evidence of 
private medical examiners' opinions and the VA examiners' 
opinions on whether the veteran's degenerative disc disease 
is attributable to the right knee disability, the Board finds 
that an examination and opinion by a VA orthopedic specialist 
is needed.  38 U.S.C.A. §5103A (d). 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA orthopedic examination, conducted by 
an orthopedic specialist, to determine 
whether this it is at least as likely 
as not that the veteran's lumbar 
degenerative disc disease has been 
aggravated (permanently worsened) by 
the service connected right knee 
disability.  All testing deemed 
necessary by the examiner should be 
conducted.  The claim should be 
available for review by the examiner in 
conjunction with the examination and 
this fact should be acknowledged in the 
report.

2.	Thereafter, the AMC should re-
adjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


